DETAILED ACTION
                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  
2.         Claims 15-20 are rejected under 35 USC § 101 as being directed to software per se. According to applicant’s specifications para 0022, the controllers can be implemented as software only.  Examiner suggests the applicant to amend the claims as 
“ A system, comprising:
a memory;
            a processor; 
a first local-site controller  stored in the memory ….
a second local-site controller  stored in the memory … 
a multi-site controller  stored in the memory, executed by the processor…..




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 5, 7, 8, 9, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia (US 2017/0034057, hereinafter Kapadia) in view of MARRIPUDI et al. (US 2018/0052624, hereinafter Marripudi).
Regarding claims 1 and 8, Kapadia discloses a unified fabric (fig. 1), comprising:
a first switching fabric (fig. 1; Fabric #1) at a first site (para 0001; remote host in an external network fabric); a second switching fabric (Fabric #2) at a second site (Fabric #1 and Fabric #2 are at different sites), wherein the first site is at a different geographic location than the second site (para 0003; remote destinations), wherein the first switching fabric and the second switching fabric are communicatively coupled via a public network (para 0028; network 10); and wherein the first switching fabric is configured to:
receive a packet from a first host at the first site (para 0010; receiving communication), the packet comprising (i) a destination of a second host at the second site (para 0011; destination 
	Kapadia does not explicitly disclose that the first source identifier value is defined as a namespace of the first site and the second source identifier value is defined as a namespace of second site. 
	In an analogous art, Marripudi discloses that the first source identifier value is defined as a namespace of the first site and the second source identifier value is defined as a namespace of second site (para 0046; name space identifiers are used as idenfier for EPG).  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each EPG.
	Regarding claims 2, and 9, Kapadia further discloses that wherein the first and second EPGs are part of a stretched EPG that extends between the first and second sites (para 0018; stretched subnet comprises data center fabrics 10A and 10B), wherein the first and second EPGs are in at least one of the same bridge domain and subnet (para 0014 same domain and subnet).
Regarding claims 4, and 11, Kapadia further discloses wherein, from a perspective of the second host, the packet appears to have originated from the second site rather than the first site (para 0044; site of origin as internal).

Regarding claims 7 and 14, Kapadia does not explicitly disclose wherein the packet comprises a first plurality of source identifiers that includes the first source identifier value, wherein the first plurality of source identifiers comprises a Class ID for the first EPG and an identification of a subnet in the first site containing the first EPG, wherein, the packet is forwarded to the second host after translating the first plurality of source identifiers to a second plurality of source identifiers defined by the namespace of the second site.
In an analgous art, Marripudi discloses wherein the packet comprises a first plurality of source identifiers that includes the first source identifier value, wherein the first plurality of source identifiers comprises a Class ID for the first EPG and an identification of a subnet in the first site containing the first EPG (para 0045), wherein, the packet is forwarded to the second host after translating the first plurality of source identifiers to a second plurality of source identifiers defined by the namespace of the second site (para 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each EPG.
	Regarding claim 15, Kapadia discloses a system (fig. 1), comprising:
a first local-site controller (40A) configured to manage a first switching fabric (faric # 1) at a first site (para 0001);a second local-site controller (40B) configured to manage a second switching fabric (fabric # 2) at a second site (para 0001 ); and a multi-site controller communicatively coupled to the first and second local-site controllers (50A & 50B), wherein the multi-site controller is configured to, when executed on one or more processors: receive a respective identifiers from the first and second local-site controllers (para 0014; 0020 and 0021; originating host address), the identifiers namespaces 
	Kapadia does not explicitly disclose that the identifier is defined as a namespace. 
	In an analogous art, Marripudi discloses that the identifier is defined as a namespace (para 0046; name space identifiers are used as idenfier for EPG).  Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each EPG.
Regarding claim 16, Kapadia does not explicitly disclose that wherein the respective namespaces are private namespaces.
In an analogous art, Marripudi discloses that wherein the respective namespaces are private namespaces (para 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia’s system by adding Marripudi’s disclosure in order to improve communication by uniquely identifying each EPG.
Regarding claim 17, Kapadia does not explicitly disclose  wherein the respective namespaces include at least one conflicting source identifier value that is assigned to at least one object in the first site and at least one object in the second site.
In an analogous art, Marripudi discloses that wherein the respective namespaces include at least one conflicting source identifier value that is assigned to at least one object in the first site and 
	Regarding claim 18, Kapadia discloses that wherein generating the respective namespace translation mappings is performed as part of adding a stretched EPG that stretches between the first and second site (para 0018).
	
4.	Claims 3, 6, 10, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia/Marripudi in view of Gupta et al. (US 2016/0359912, hereinafter Gupta).
	Regarding claims 3 and 10, Kapadia/Marripudi does not explicitly disclose wherein the second host is assigned to a third EPG different from the first and second EPGs, wherein forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the second EPG to communicate with the third EPG; and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the second EPG to communicate with the third EPG.
	In an analogous art, Gupta discloses wherein the second host is assigned to a third EPG different from the first and second EPGs, wherein forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the second EPG to communicate with the third EPG (para 0083; network traffic monitoring system can capture ground-truth network flow data between the first endpoint group and the second endpoint group by enforcing a first security policy stored in a policy table of a network); and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the second EPG to communicate with the third EPG (fig. 3; para 0083; an ingress node of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia/Marripudi’s system by adding Gupta’s disclosure in order to improve the system integrity of a communication system.
	Regarding claims 6 and 13, Kapadia/Marripudi does not explicitly disclose 
wherein forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the shadow EPG to communicate with the third EPG; and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the shadow EPG to communicate with the third EPG.
	In an analogous art, Gupta discloses forwarding the packet to the second host comprises: determining whether a security policy in the second site permits packets assigned to the shadow EPG to communicate with the third EPG (para 0056); and forwarding the packet to the second host in response to determining the security policy permits packets assigned to the shadow EPG to communicate with the third EPG (para 0056; implementing ingress or egress policies  to proxy EPG). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia/Marripudi’s system by adding Gupta’s disclosure in order to improve the system integrity of a communication system.
	Regarding claim 19, Kapadia/Marripudi does not explicitly disclose wherein generating the respective namespace translation mappings is performed as part of providing a security policy so 
	In an analogous art, Gupta discloses wherein generating the respective namespace translation mappings is performed as part of providing a security policy so that traffic originating from a host assigned to a first EPG at the first site can communicate with a host assigned to a second EPG at the second site (fig. 3; para 0083; an ingress node of the network can perform a lookup for SEPG=EPG 1 and DEPG=EPG 1 to determine the appropriate policy for a packet that is traveling from an endpoint that is part of EPG 1 to an endpoint that is also part of EPG 1.  Accordingly, box 300.sub.11 dictates that "Policy A" should be applied to traffic that travels from an endpoint that is part of EPG 1 to and an endpoint that is also part of EPG 1.  Policy A may correspond to a policy that allows traffic to travel between the endpoints). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Kapadia/Marripudi’s system by adding Gupta’s disclosure in order to improve the system integrity of a communication system.
Regarding claim 20, Kapadia fuhter disclose wherein the multi-site controller is configured to: instruct the second local-site controller to add a shadow EPG to the second site (para 0031; proxy EPG) that is an intermediary between the first EPG in the first site and the second EPG in the second site (para 0031).


Conclusion	
	5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
	
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462